DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-3, 15-18, 20, 22) in the reply filed on 4/20/22 is acknowledged.  The traversal is on the ground(s) that each of the groups merely represent different configurations.  This is not found persuasive because the all of the criteria for a proper related inventions restriction were meant in the 2/25/22 Office action (OA), and merely stating each of the groups “merely represents a different configurations…” fails to address the properly applied criteria of the proper related inventions restriction in the 2/25/22 OA.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbone et al. (US 20030039006; “Carbone”).
Regarding claim 1, Carbone teaches a system for supercontinuum generation, the system comprising: alternating segments of normal dispersion (ND) waveguide segments and anomalous dispersion (AD) waveguide segments along a length of the waveguide structure (e.g., ¶ 0031: using optical fibers with alternating dispersion; ¶ 0011).
	Carbone  does not expressly state: “a source that generates pump pulses of electromagnetic radiation, wherein the pulses are characterized by a first spectral bandwidth; and a waveguide structure that receives the pump pulses and generates output pulses characterized by a second spectral bandwidth that is greater than the first spectral bandwidth”.
However, throughout Carbone, it is clear that Carbone’s invention involves the propagation of optical pulses [see, for example, Carbone ¶s 0004, 0010, 0016, 0029; all four latter ¶s involve optical pulses along optical paths/fibers].  Moreover, Carbone ¶s 0105, 0124, state that “pumping radiation” is used.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to characterize Carbone’s invention in terms of pulses,  and therefore pump pulses from a pump pulse source at least since pump pulses are a common source of pulses  [e.g., MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].
	Additionally, Carbone teaches at ¶ 0031: “obtain a very wide wavelength band” via the alternating dispersion optical fibres [see also Carbone ¶ 0011: alternating fiber segments of different dispersion is known in the art].  Since a very wide wavelength band is obtained via the alternating dispersion optical fibres it means that the wavelength band prior to traversing the alternating segments has a narrower bandwidth (call this the: first spectral bandwidth) with respect to the very wide wavelength band (call this the: second spectral bandwidth) obtained as a result of traversing the system including Carbone’s alternating segments of normal dispersion (ND) waveguide segments and anomalous dispersion (AD) waveguide segments along a length of the waveguide structure (e.g., ¶ 0031: using optical fibers with alternating dispersion; ¶ 0011).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to state that Carbone at least renders as obvious: a source that generates pump pulses of electromagnetic radiation, wherein the pulses are characterized by a first spectral bandwidth; and a waveguide structure that receives the pump pulses and generates output pulses characterized by a second spectral bandwidth that is greater than the first spectral bandwidth.
Thus claim 1 is rejected.
Regarding claim 2, Carbone teaches the electromagnetic radiation being within the optical portion of the electromagnetic spectrum (e.g., ¶s 0004, 0010, 0016, 0029, 0031; optical pulses traverse optical fibres).

Regarding claim 18, Carbone teaches a system for supercontinuum generation comprising: optical communication with a waveguide structure; the waveguide structure including alternating segments of normal dispersion (ND) waveguide and anomalous dispersion (AD) waveguide along a length of the waveguide structure (e.g., ¶ 0031: using optical fibers with alternating dispersion; ¶ 0011), said waveguide structure configured to alternate the sign of a dispersion profile along the length of the waveguide (e.g., ¶ 0031: using optical fibers with alternating dispersion; ¶ 0011); such that light undergo a spectral broadening as it propagates the length of the waveguide structure (e.g., ¶ 0031: obtain a very wide wavelength band).  Moreover, alternating the sign of the dispersion is clearly an obvious design choice in optimizing the output.  Alternating the sign of the dispersion is also taught at least at Carbone ¶s 0011, 0039, 0043, 0113 [opposite sign].
Regarding claim 20, Carbone teaches a method of supercontinuum generation comprising: light into an optical waveguide structure; spectrally broadening and reshaping the light pulse by repeatedly alternating the sign of the dispersion spectrum along a propagation coordinate of the waveguide structure (e.g., ¶ 0031: using optical fibers with alternating dispersion; ¶ 0011), said waveguide structure including alternating segments of normal dispersion (ND) waveguide and anomalous dispersion (AD) waveguide along a length of the waveguide structure (e.g., ¶ 0031: using optical fibers with alternating dispersion; ¶ 0011); emitting spectrally broadened light from the waveguide structure (e.g., ¶ 0031: obtain a very wide wavelength band).
	Further, regarding respective claims 18, 20, Carbone ¶ 0031 does not explicitly state “an optical source”, “pulses emitted from the optical source”, “directing a…pulse”, or emitted “pulses”.
However, throughout Carbone, it is clear that Carbone’s invention involves the propagation of optical pulses [see, for example, Carbone ¶s 0004, 0010, 0016, 0029; all four latter ¶s involve optical pulses along optical paths/fibers].  Moreover, Carbone ¶s 0105, 0124, state that “pumping radiation” is used.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to characterize Carbone’s invention in terms of pulses,  and therefore pump pulses from a pump pulse source at least since pump pulses are a common source of pulses  [e.g., MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].  Moreover, Carbone ¶ 0029 speaks of recovering an acceptable shape of the pulses, and ¶ 0130 states that the conversion device does not distort the pulses excessively which means that the pulses emitted from the waveguide device are not distorted excessively is an obvious teaching of Carbone.
	Additionally, Carbone teaches at ¶ 0031: “obtain a very wide wavelength band” via the alternating dispersion optical fibres [see also Carbone ¶ 0011: alternating fiber segments of different dispersion is known in the art].  Since a very wide wavelength band is obtained via the alternating dispersion optical fibres it means that the wavelength band prior to traversing the alternating segments has a narrower bandwidth (call this the: first spectral bandwidth) with respect to the very wide wavelength band (call this the: second spectral bandwidth) obtained as a result of traversing the system including Carbone’s alternating segments of normal dispersion (ND) waveguide segments and anomalous dispersion (AD) waveguide segments along a length of the waveguide structure (e.g., ¶ 0031: using optical fibers with alternating dispersion; ¶ 0011).

Thus, at least based on the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Carbone ¶ 0031 to state “an optical pulse”, “pulses emitted from the optical source”, “directing a…pulse”, or emitted “pulses”. Also Carbone at least renders as obvious: a source that generates pump pulses of electromagnetic radiation, wherein the pulses are characterized by a first spectral bandwidth; and a waveguide structure that receives the pump pulses and generates output pulses characterized by a second spectral bandwidth that is greater than the first spectral bandwidth.
Thus each of respective claims 18, 20 is clearly rendered as obvious under Carbone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 15-18, 20, 22 of the instant application [IA] are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 9, 17 of U.S. Patent No. 10859889 [herein may be referred to as simply: ‘889]. Although the claims at issue are not identical, they are not patentably distinct from each other because essentially IA claim 1 is substantially similar to ‘889 claim 1 and a source that produces pump pulse is a well-known type of source for pump pulses.  Moreover, ‘889 claim 1 requires a spectral bandwidth increase in each of the segments; this requires that the 2nd spectral bandwidth at the output is greater than the 1st spectral bandwidth at the input.  Moreover, IA claim 1 is broader in the sense that it does not have any 10% requirement.
Thus IA claim 1 is rejected.
Furthermore, IA claim 1 requires optical pulses which are a  part of the optical portion of the electromagnetic spectrum. Thus IA claim 2 is rejected.
IA claim 3 corresponds to ‘889 claim 2.  Thus IA claim 3 is rejected.
Regarding each of respective IA claims 15, 16, these claims are merely a statement of what the ordinary skilled artisan already readily understands to be covered in the scope of ‘889 claim 1.  Thus each of respective IA claims 15, 16 is rejected.
IA claim 17 corresponds to ‘889 claim 9.  Thus IA claim 17 is rejected.
Regarding IA claim 18, alternating the sign of the dispersion is clearly an obvious design choice in optimizing the output.  So, doing this in light of at least ‘889 claim 1 would clearly render IA claim 18 as obvious.  Thus IA claim 18 is rejected.
Regarding IA claim 20, directing light pulses and emitting spectrally broadened light pulse is clearly obvious at least in vie of ‘889 claim 1 (the wording in ‘889 claim 1 requires a bandwidth increase in each segment, thus there must necessarily be an overall bandwidth increase at the output).  Thus IA claim 20 is rejected.
IA claim 22 corresponds to ‘889 claim 17.  Thus IA claim 22 is rejected.

Allowable Subject Matter
	Claims 3, 15-17, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if properly rewritten in independent form [including all of the limitations of the base claim and any intervening claims], and properly terminally disclaimed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874